DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is responsive to the amendments filed on 01/25/2021.
Claims 1-20 are pending.

Response to Amendment

Applicant has amended independent claims 1, 9, 15 and dependent claims 2-3, 10-11, 16-17 to include new/old limitations in a form not previously presented necessitating new search and considerations.  

Claim Rejections - 35 USC § 112 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

The following claim language is not clearly understood:
Claim 1 recites “obtaining dynamic system model” and later recites “dynamic system model is learned”. It is unclear if the dynamic system model is obtained or learned. “learned” is indefinite and also unclear what is being referred as learned. It is also unclear what is dynamic in the dynamic system model (i.e. is the amount of resource, service metric, target service metric or all of these are changing).
Claim 2 recites model one or more of: derived from a relation between … and predefined based on …one resource added. It is unclear what are the choices for the model i.e. model is relation between amount of resources and service level metric or between the amount of resource and what (second relation is between amount of resource added and what).
Claim 3 recites model updating over time based on added resource and service metrics. It is unclear if the resource or service metrics or both are changing with time (i.e. update in model with time is dependent on the resource requirement and/or service metric - predefined/target).
Claims 9 and 15 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chandra et al. (US Pub. No. 2019/0266015 A1, hereafter Chandra) in view of Pendarakis et al. (US Pub. No. 2007/0283016 A1, hereafter Pendarakis).
Chandra was cited in the last office action.

As per claim 1, Chandra teaches the invention substantially as claimed including a method, comprising: 
obtaining a dynamic system model (fig 1 DNN models 112 fig 11 receive performance models 1110) based on a relation between (i) an amount of at least one resource provided by an execution environment that executes one or more iterative workloads and (fig 1 profiler 110 DNN model 112 [0033] DNN model, resource requirement, time, number of cpu cores, different utilization [0035] core, allocates, cores, DNN workload, resource requirement [0042] performance model, runtime, memory usage, DNN workload [0053] process repeats) (ii) at least one predefined service metric indicating a level of service provided by the execution environment for the one or more iterative workloads  ([0033] profiler, CPU, GPU memory utilizations, performance throughput, DNN models [0035] DNN workload, resource requirement, current system utilization [0042]runtime parameters, cpu core utilization,  performance model, runtime, memory usage, DNN workload [0047] performance model, , maximum/minimum runtime), 10wherein the dynamic system model is learned for a plurality of iterations of the one or more iterative workloads ([0047] training data, performance model, DNN model/workload, supervised learning problem, covers all possible scenario [0048] performance model, DNN model, regression [0053] optimize, core allocation, parameters, optimized, repeats until convergence [0030] DNN workloads, number of streams, throttle workloads); 
obtaining an instantaneous value of the at least one predefined service metric ([0035] resource allocator, resource requirement, current system utilization [0054] current CPU utilization [0138] current core utilization/ available memory); and 
applying to a controller (fig 1 allocator 106 scheduler 108): (i) the dynamic system model for a given iteration (fig 1 DNN models 112 profiler 110 fig 11 performance  models 1110 [0053] process repeats until convergence), and 15(ii) a difference between the instantaneous value for the given iteration of the at least one predefined service metric and a target value for the at least one predefined service metric ([0035] current system utilization, resource requirement [0138] current core utilization/ available memory [0042] runtime parameter, used, batch size, core utilization  fig 2 208 [0047] predicted resource requirements, DNN model, performance model, predicts, time taken, peak RAM usage, DNN workload), wherein the controller determines an adjustment, based at least in part on the difference, to the amount of the at least one resource to be applied in the execution environment for the one or more iterative workloads (fig 1 allocator 106 scheduler 108 [0138] DNN workload, assigned, processing cores, current processing core utilization, available memory and profiled amount, processing core and memory fig 11 1130 1150), 20wherein the method is performed by at least one processing device comprising a processor coupled to a memory (fig 12 processor 1202 memory 1204).
Chandra doesn’t specifically teach a difference between the instantaneous value and a target value and adjustment, based at least in part on the difference, to the amount of the at least one resource.
Pendarakis, however, teaches a difference between the instantaneous value and a target value ([0013] defining system performance metric to evaluate a level of performance, system performance equation [0010] desired system management goal, SLA, performance parameters, response time, request [0020] enforce system performance goals, SLA, [0030] level of system performance for compliance with SLA’s), and adjustment, based at least in part on the difference, to the amount of the at least one resource ([0014] changes in the level of performance of the system attributable to changes in the allocation of one of the system resources, system performance equation, resource specific expression [0015] allocation, resources, adjusted [0013] [0010] [0030]).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of the Chandra with the teachings of Pendarakis of defining performance/goals and evaluating performance for compliance with SLA and adjusting resource allocation to change in the level of 


As per claim 2, Chandra teaches the obtained system model is one or more of: 
derived from a relation between an amount of at least one resource added in the execution environment and the predefined service level metric ([0036] performance model profiler, DNN model, current system utilization, workloads, available cores) and predefined based on the relation between the amount of the at least one resource added in the execution environment ([0033] how much time the DNN model takes to run on a number of CPU/GPU cores under different utilizations).  


As per claim 3, Chandra teaches the obtained system model is updated over time based on an amount of at least one resource added  in the execution environment and the one or more predefined service metrics ([0047] fig 4C - run times for various DNN models for varying CPU core usages [0048] performance model, run time, peak RAM usage, DNN model [0047] determine predicted resource requirements, DNN workload, training data, generated in 5-10 for each DNN model fig 11 determine workload parameters 1120).  

As per claim 4, Chandra teaches wherein the iterative workload comprises a training of a Deep 25Neural Network ([0003] workload, DNN, training data).  

As per claim 5, Chandra teaches the step of applying the adjustment to the amount of at least one resource ([0035] resource allocation, workload, based on resource requirement, current system utilization) to a saturation model that bounds the difference between the instantaneous value of the at least one predefined service metric and one or more of the minimum 30and maximum values for the at least one predefined service metric ([0035] allocator, profiler, assign parameters to DNN parameters, workloads, maximize optimization criteria [0036] performance model profile, DNN model, current system utilization, assigning system resource and DNN parameters, maximizing, optimization [0082] compare the current system resource utilization to the maximum available resources to ensure all system resources).  

As per claim 6, Chandra teaches the step of applying the adjustment to the amount of at least one resource (fig 11 determine processing core assignments 1130 [0035] resource allocation, workload, based on resource requirement, current system utilization) to an integrator that generates a cumulative resource allocation based on the adjustment to the amount of at least one resource for the one or more iterative workloads ([0047] determine predicted resource requirements, DNN workload, training data, generated in 5-10 for each DNN model fig 11 determine workload parameters 1120 [0036] performance model profile, DNN model, current system utilization, assigning system resource and DNN parameters, maximizing, optimization).  

As per claim 7, Chandra teaches the step of applying the cumulative resource allocation to a saturation model that bounds an applied resource allocation within an available amount of at least one resource ([0082] current system resource utilization, maximum available resources [0097] maximum memory available to the DNN workload [0108] maximum amount to spend on cloud resources, desired throughput [0128] table 3, maximum/minimum amount of memory).  

10As per claim 8, Chandra teaches the at least one resource comprises one or more of a number of processing cores, an amount of memory and an amount of network bandwidth ([0028] number of CPU/GPU cores [0041] memory usage [0024] bandwidth).  

Claim 9 recites a computer program product, comprising a tangible machine-readable storage medium having encoded therein executable code of one or more software programs, wherein the one or 15more software programs when executed by at least one processing device perform the steps similar to those of claim 1. Therefore, it is rejected for the same rational.

Claim 10 recites the computer program product for limitations similar to those of claim 2. Therefore, it is rejected for the same rational.

Claim 11 recites the computer program product for limitations similar to those of claim 3. Therefore, it is rejected for the same rational.

Claim 12 recites the computer program product for limitations similar to those of claim 4. Therefore, it is rejected for the same rational.

5Claim 13 recites the computer program product for limitations similar to those of claims 5 and 6. Therefore, it is rejected for the same rational.

Claim 14 recites the computer program product for limitations similar to those of claim 8. Therefore, it is rejected for the same rational.


Claim 15 recites an apparatus, comprising:  20a memory; and at least one processing device, coupled to the memory, operative to implement the following steps: obtaining a dynamic system model based on a relation between an amount of at least one resource for one or more iterative workloads and at least one predefined service metric;  25obtaining, from a resource allocation correction module, an instantaneous value of the at least one predefined service metric; and applying to a controller: (i) the dynamic system model, and (ii) a difference between the instantaneous value of the at least one predefined service metric and a target value for the at least one predefined service metric, wherein the controller determines an adjustment to the amount of 30the at least one resource for the one or more iterative workloads.  a memory; and at least one processing device, coupled to the memory, operative to implement the steps similar to those of claim 1. Therefore, it is rejected for the same rational.
Claim 16 recites the apparatus for limitations similar to those of claim 2. Therefore, it is rejected for the same rational.
Claim 17 recites the apparatus for limitations similar to those of claim 3. Therefore, it is rejected for the same rational.
Claim 18 recites the apparatus for limitations similar to those of claim 4. Therefore, it is rejected for the same rational.
Claim 19 recites the apparatus for limitations similar to those of claims 5 and 6. Therefore, it is rejected for the same rational.
Claim 20 recites the apparatus for limitations similar to those of claim 8. Therefore, it is rejected for the same rational.

Examiners Note
Applicant is further reminded of that the cited paragraphs and in the references as applied to the claims above for the convenience of the applicant(s) and although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider all of the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Arguments

Some of the previous objections under 35 USC 112 (b) have been withdrawn. However, some new objections are made in reference to the amended claims.
The previous 35 USC 101 rejections have been withdrawn.
Applicant's arguments filed on 01/25/2021 have been fully considered but they are not persuasive. In Applicant’s response filed on 01/25/2021, Applicant argues the following:
Chandra does not process the “dynamic system model for a given iteration”, or that “the dynamic system model is learned for a plurality of iterations of the one or more iterative workloads”.
Chandra in view of Tange doesn’t disclose or suggest “obtaining a dynamic model based on a relation between (i) an amount of at least one resource provided by an execution environment that executed one or more iterative workloads and (ii) at least one predefined service metric indicating a level of service provided by the execution environment for the one or more iterative workloads, wherein the dynamic system model is learned for a plurality of iterations of the one or more iterative workloads; obtaining an instantaneous value of the at least one predefined service metric; and applying to a controller (i) the dynamic system model for a given iterations, and (ii) a difference between the instantaneous value for the given iterations of the at least one predefined service metric and a target value for the at least one predefined service metric, wherein the controller determines an adjustment, based at least in part on the different, to the amount of the at least one resource to be applied in the execution environment for the one or more iterative workloads” as variously required by each independent claims, as amended.

Examiner has thoroughly considered Applicant’s arguments, but respectfully, find them unpersuasive for at least the following reasons:
With respect to point a: Examiner respectfully disagree. Chandra is teaches deep neural network workload scheduling based on the associated performance model and processing core utilization (abstract). Chandra teaches profiler for DNN model based on runtime parameters and creating DNN model based on machine learning algorithm ([0042] fig 2 200 210 220) and to optimize the core allocations and the parameter allocations, the DNN parameters may be randomly initialized. For given DNN parameters, the optimal core allocation scheme is calculated for DNN workloads. Then, given the core allocation scheme, the optimal DNN parameters are determined. The optimal core allocation is then determined again, this time using the optimized DNN parameters. Using the latest core allocation, the DNN parameters may be optimized again. This process repeats until there is convergence ([0053]). Therefore, Chandra teaches the dynamic system for each repetitions. Chandra also teaches profiler uses training data to generate performance model for DNN model learned by training data or by formulating regression problem ([0047] [0048]), both of which including learning by repetition under different parameter values. 
With respect to point b: Applicant generally recited entire claim as not being taught by the cited art. Examiner requests the Applicant to indicate the missing limitations from the cited prior art in the argument. Beside the response with respect to point a.), the argument is moot in view of new grounds of rejections.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Bradshaw; Robert et al. (US 20170255491 A1) teaches resource allocation for computer processing.
GABRIELSON; Jacob Adam et al. (US 20200301741 A1) teaches coordinated predictive auto-scaling of virtualized resource groups.
Morad; Tomer	 (US 20180246558 A1) teaches techniques for self-tuning of computing systems.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195